SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1057
CAF 12-00319
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF SYSAMOUTH D.,
RESPONDENT-APPELLANT.
------------------------------                    MEMORANDUM AND ORDER
ONEIDA COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


WILLIAM L. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA, FOR
RESPONDENT-APPELLANT.

GREGORY J. AMOROSO, COUNTY ATTORNEY, UTICA (RAYMOND F. BARA OF
COUNSEL), FOR PETITIONER-RESPONDENT.


      Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered October 27, 2011 in a proceeding pursuant to
Family Court Act article 3. The order, inter alia, placed respondent
with the Office of Children and Family Services through April 26,
2012.

     It is hereby ORDERED that said appeal from the order insofar as
it concerned placement is unanimously dismissed and the order is
otherwise affirmed without costs.

     Memorandum: Respondent appeals from an order of disposition
that, inter alia, placed him in the custody of the Office of Children
and Family Services through April 26, 2012. According to respondent,
Family Court deprived him of his equal protection and due process
rights as well as his rights pursuant to Family Court Act §§ 352.2 and
353.3 in determining placement, and the court assumed a prosecutorial
role with respect thereto. We dismiss as moot respondent’s appeal
from the order insofar as it concerned placement inasmuch as the
period of placement has expired (see Matter of Haley M.T., 96 AD3d
1549, 1549; Matter of Julia R., 52 AD3d 1310, 1311, lv denied 11 NY3d
709). Respondent’s contentions with respect to placement do not fall
within the exception to the mootness doctrine (see Matter of Kale F.,
269 AD2d 832; see generally Matter of Hearst Corp. v Clyne, 50 NY2d
707, 714-715). Respondent’s contention that his admission was
insufficient because the court did not follow certain requirements set
forth in Family Court Act § 321.3 is not moot “because there may be
collateral consequences resulting from the adjudication of
delinquency” (Matter of Stanley F., 76 AD3d 1069, 1069). We conclude,
however, that it lacks merit (see Matter of William VV., 42 AD3d 710,
                                 -2-                 1057
                                                CAF 12-00319

711-712).




Entered:    September 28, 2012         Frances E. Cafarell
                                       Clerk of the Court